Citation Nr: 0701762	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board, and was 
remanded in August 2005.  As noted below, an additional 
remand is necessary to afford the veteran proper due process.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Following the August 2005 remand, the RO implemented the 
Board's directives.  However, after the RO completed this 
development and issued a June 2006 supplemental statement of 
the case (SSOC), the veteran submitted additional medical 
evidence.  This consisted of a September 2006 VA outpatient 
treatment record showing the veteran's current symptoms of 
PTSD.  Since it is the veteran's current level of PTSD that 
is at issue, the new evidence is pertinent to the veteran's 
case.  Neither the veteran nor his representative waived 
initial RO review of this evidence.  Therefore, a remand is 
necessary for the RO to readjudicate this claim considering 
all of the evidence of record.  See 38 C.F.R. § 19.31(b)(1) 
(2006).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
30 percent for PTSD, considering all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with an SSOC containing notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the June 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


